Citation Nr: 0718290	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  97-13 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 based upon 
treatment at a Department of Veterans Affairs (VA) medical 
facility from May 4, 1996 to July 11, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of February 1999, June 2000, 
August 2003, and June 2005.  This matter was originally on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
claimed disability was the result of hospitalization at a VA 
medical facility from May 4, 1996 to July 11, 1996.  


CONCLUSION OF LAW

The treatment received at a VA medical facility from May 4, 
1996 to July 11, 1996 did not cause or aggravate a 
disability.  38 U.S.C.A. § 1151 (West 1991).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

In the August 2003 remand, and again in the June 2005 remand, 
the Board requested that the veteran be provided with notice 
under the VCAA, to include the criteria for 38 U.S.C. § 1151 
claims filed before October 1, 1997. 

The Board finds that the requirements of the VCAA and the 
Board remands have been met and that VA has no further duty 
prior to Board adjudication.  In correspondence dated in 
October 2005, the Appeals Management Center (AMC) advised the 
veteran of what the evidence must show to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, as in 
effect prior to October 1, 1997.  The AMC advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for benefits 
under 38 U.S.C.A. § 1151.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Finally, the Board finds that VA's duty to assist has been 
satisfied.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO has requested records from Dr. C.W., Dr. P.S., Dr. C.L., 
Dr. S.W., and Western Neurological Clinic on the veteran's 
behalf.  In response, staff from Dr. C.W.'s office indicated 
that as of July 2002, they had not seen the veteran.  The 
Board has received records from Dr. P.S., Dr. C.L., Dr. S.W., 
and Western Neurological Clinic.  

The Board on two occasions remanded the case so that records 
generated by the veteran's related tort claim against the 
United States could be associated with the claims file.  To 
this end, the Board requested in its February 1999 remand 
that the RO reassociate with the claims file those medical 
records that presumably were previously associated with the 
claims file regarding the hospitalization at issue in this 
appeal.  Subsequent to the February 1999 remand, the records 
were obtained.  However, in June 2000, the Board again 
remanded the case so that the RO could request additional 
records and evidence regarding this claim from the VA General 
Counsel's Office.  

In a letter dated in January 2002, an attorney from the VA 
Salt Lake City Office of Regional Counsel responded to the 
Board's June 2000 remand and explained that all VA medical 
records were available at the treating facility and private 
treatment records were available through the veteran.  The 
attorney also stated that documentation obtained from the 
veteran through discovery was available to the Board directly 
from him.  

The attorney also explained that throughout the pendency of 
the veteran's tort claim, the Office of Regional Counsel had 
gathered evidence that, because it had been obtained in 
anticipation and support of litigation, was attorney work-
product and therefore not releasable.  Regarding expert 
statements, the attorney stated that none had been obtained 
at that time, but that such statements were anticipated and 
expected.  The Board finds that this written response 
sufficiently shows that there are no more records in the 
possession of VA General Counsel's Office that the Board can 
legally obtain regarding this claim.

In the June 2005 remand, the Board requested that the RO 
obtain a VA medical nexus opinion.  Such an opinion, dated in 
September 2006, has been associated with the claims file and 
has been reviewed by the Board.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

The United States Code provides that in certain 
circumstances, veterans may be compensated for disabilities 
resulting from VA medical treatment.  For claims filed prior 
to October 1, 1997, 38 U.S.C.A. § 1151 provides that 
"[w]here any veteran suffers an injury or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, . . . or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  

The United States Supreme Court (Supreme Court), has held 
that the statutory language of that version of 38 U.S.C.A. § 
1151 simply requires a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See, Brown v. Gardner, 513 U.S. 115 (1994).  

Unlike the earlier version of 38 U.S.C.A. § 1151, claims 
filed on or after October 1, 1997 require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422 
(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§1151 (West 2002).  The veteran filed his claim in July 1996, 
thus, the previous version applies and the evidence need not 
show fault for the veteran to prevail.

Analysis

Medical records from VAMC Salt Lake City show that the 
veteran was admitted to that facility on May 4, 1996 and 
discharged on July 11, 1996.  The veteran claims that he 
suffered brain damage as a result of the treatment he 
received there.  The veteran claims that prior to his 
admission to the VA hospital in May 1996, he was able to work 
and had no cognitive problems.  The veteran claims that ever 
since he was discharged, however, he has been disabled and 
unable to work.   

Records from a private hospital show that the veteran 
originally presented to the emergency room at that facility 
on May 4, 1996 with complaints of abdominal pain, nausea, and 
vomiting.  He was treated and transferred to the VAMC the 
same day.  According to the VAMC discharge note, the veteran 
was originally admitted with acute pancreatitis and that his 
hospital stay was complicated by severe alcohol withdrawal 
with delirium tremens.  On June 6, 1996, the veteran was 
transferred to the rehabilitation medicine service where he 
remained for two weeks before being voluntarily admitted to 
detoxification, where he remained for three weeks.  His 
diagnosis upon discharge was ataxia and debility, status post 
alcohol withdrawal.   

The veteran and his family have cited aspiration with 
subsequent oxygen deprivation and drug overdoses as aspects 
of his VAMC treatment they say caused his brain damage.  
Regarding drug overdoses, the veteran and his family claim he 
was given too much morphine, Demerol, and sodium.  The 
veteran and his family have detailed the veteran's 
hospitalization and set forth their contentions in numerous 
correspondences.

To support the claim, the veteran and his family refer to a 
magnetic resonance imaging (MRI) taken in November 1996 at 
the VAMC.  The veteran's family asserted in a statement dated 
in January 1997 that the MRI showed that the pons portion of 
the veteran's brain had flaked away and that the veteran's 
private neurologist, Dr. G.C., was "99 percent sure" that 
this happened in the VA hospital.  

Regarding the alleged sodium overdose, in a statement dated 
in June 1999, the veteran's spouse, D.B., explained that 
central pontine myelinosis could be caused by forcing sodium 
too fast into the body or brain.  D.B. explained that the 
veteran was given large doses of sodium at the VA hospital 
because the doctors incorrectly thought he was dehydrated due 
to alcohol withdrawal.  D.B. also submitted a chart depicting 
the veteran's sodium levels at different times during his 
hospitalization.  

Regarding the aspiration episode, D.B. described this in a 
statement dated in October 1999.  According to that 
statement, doctors placed a nasogastric (NG) tube in the 
veteran's stomach to pump blood out of his pancreas.  D.B. 
stated that although the veteran had been strapped into the 
bed, he was able to contort himself in such a way to pull the 
tube out from his nose.  When this occurred, D.B. stated, the 
doctor did not re-insert the tube and told D.B. that the 
veteran no longer needed it.  

D.B. continued that on May 12th she walked into the veteran's 
room and found him struggling for air, strapped to the bed, 
and unable to call for help.  According to D.B.'s statement, 
she summoned hospital staff who then came and worked on the 
veteran for three hours.  D.B. stated that the chief 
respiratory therapist told her that the veteran had aspirated 
from the fluid that had developed in his stomach and that 
they had put another NG tube in place.  D.B. stated that the 
respiratory therapist told her that the veteran had almost 
died due to his low oxygen level.  

The veteran's sister-in-law, S.F., Registered Nurse (RN), 
described the aspiration episode in a statement dated in 
October 1996.  In that statement, S.F. recalled arriving at 
the VAMC in May 13, 1996 to find the veteran comatose and 
non-responsive.  S.F. observed an NG tube draining copious 
amounts of dark fluid.  S.F. stated that the doctors in 
attendance were "very concerned" and expressed their desire 
to place the veteran in the intensive care unit (ICU), but 
that they could not because there were no beds available.  
S.F. stated that she had reviewed the veteran's chart and 
could not find information regarding this incident.  S.F. 
alleged that the records were incomplete.  

The Board has considered the veteran's and his family's 
contentions and all of the medical evidence, but does not 
find the evidence to show a nexus between the VAMC treatment 
and the veteran's current condition.  First, regarding the 
veteran's contention that Dr. G.C. related the central 
pontine myelinolysis to VA medical treatment, the treatment 
records from Dr. G.C. that have been associated with the 
veteran's claims file reflect otherwise.  

In a clinic note dated in February 1997, Dr. G.C. only noted 
that he reviewed the MRI from the VA in November 1996 that 
showed changes for central pontine myelinolysis; he did not 
provide an opinion as to its etiology.  The record also 
includes an undated VAMC treatment note, in which the 
examining physician stated that the veteran had been seen and 
examined with Dr. G.C.  In that note, the doctor stated that 
he had explained to the veteran and his wife that the 
etiology of the lesion on the MRI was likely secondary to the 
veteran being very sick during his hospitalization and 
unlikely secondary to mismanagement by his care providers.  

Treatment records from Dr. G.C. do not otherwise link any 
current condition to the veteran's VAMC hospitalization.  Dr. 
G.C. noted in the February 1997 clinic note that the veteran 
and his wife reported aspiration, decreased oxygen, and being 
informed of "drug overdoses" as complications that occurred 
during the veteran's VAMC hospitalization.  Regarding these 
aspects of the hospitalization, Dr. G.C. stated that he had 
not reviewed all of the records and did not have a clear 
enough memory of them to comment on them.      
 
The medical evidence pertaining to the claim also includes a 
VA medical opinion, which was obtained for the purpose of 
determining whether the veteran incurred additional 
disability as a result of the hospitalization at a VA 
facility between May 4, 1996 and July 11, 1996.  In a report, 
dated in September 2006, Dr. R.S. explained that he had 
personally reviewed all volumes of the veteran's claims 
folder, including all hospital records during the May 4, 1996 
and July 11, 1996 period that is the subject of this appeal.  
Dr. R.S. particularly mentioned that he had reviewed the 
"extensive progress notes and data" and medical orders 
written during that period.  

Dr. R.S. summarized the pertinent medical history as follows.  
Prior to the hospitalization, the veteran had apparently been 
consuming up to one-half gallon of whiskey per day.  At the 
time of his admission, he was hospitalized for acute and 
chronic pancreatitis and prolonged alcohol withdrawal, 
consisting of approximately 14-days of delirium, confusion, 
agitation, hallucinations, hypertension and tachycardia.  
During the hospitalization, a large fatty liver was 
identified and thought to be secondary to the excessive 
alcohol intake.  The veteran also developed aspiration 
pneumonia during the hospitalization.

Dr. R.S. then explained that in his opinion, it was not 
uncommon to witness cognitive impairment in a chronic 
alcoholic who had experienced profound alcohol withdrawal 
symptoms.  In addition, Dr. R.S. continued, it was not 
uncommon for so-called central pontine myelinolysis to 
develop in a chronic alcoholic who is undergoing severe 
alcohol withdrawal symptoms.  Dr. R.S. stated that, 
therefore, it was his opinion that there was no identifiable 
relationship between the development of additional disability 
in the veteran and the VA treatment, or for that matter, 
failure of treatment.  Any additional disability incurred, 
Dr. R.S. said, was not caused by treatment received or lack 
thereof.

The record also includes many other letters and statements 
from physicians, but they too fail to support the veteran's 
claim.  Among this evidence are several written records from 
a psychiatrist, Dr. C.L.  In one letter, dated in August 
1997, Dr. C.L. stated that the veteran had been treated at 
the Family Counseling Center since November 1996 for major 
depression.  Dr. C.L. stated that the veteran's depression 
had been "confounded by his inability to pursue stable 
employment secondary to what appeared to have been brain 
damage that occurred during the course of a period of 
hospitalization."

Although in the August 1997 statement Dr. C.L. purportedly 
associated "brain damage" to the veteran's hospitalization, 
he later clarified what he meant.  In a summary of treatment 
rendered between November 1996 and June 1996, Dr. C.L. 
referenced his earlier letter of August 1997.  Regarding that 
letter he explained that it was based on the symptoms as 
described by the veteran and that he relied largely on the 
veteran's and his fiance's statements.  The statement in his 
August 1997 letter, Dr. C.L. explained, referred to a 
described interval of time during which the reported 
disability was described as having emerged.  Dr. C.L. 
explained that the etiology of any such brain damage was not 
identified and the purpose of the letter was to identify the 
levels of severity associated with the veteran's depression 
and inability to pursue stable employment.  

Based on Dr. C.L.'s explanation of what he said in his August 
1997 letter, it is clear that he was not rendering an opinion 
as to any relation with the veteran's treatment and any 
subsequent disorders.  As such, this letter does not support 
the veteran's claim.    

The record also includes medical reports from other health 
care professionals, but in none of these did any doctor 
associate the veteran's current condition with the treatment 
he received at the VAMC.  In a letter from Dr. M.A., dated in 
January 1997, the doctor discussed the veteran's medical 
history and current examination findings at length.  Dr. M.A. 
reported that it sounded like the veteran had severe 
pancreatitis complicated by acute alcohol withdrawal, 
possible hepatic coma from alcoholic hepatitis, or just poor 
liver functions.  Although Dr. M.A. also stated that the 
veteran may have suffered hypoxia and now had problems after 
the hospitalization with memory, recall, and ataxia, he did 
not relate those problems to the actual treatment.  Other 
reports included similar discussions, but none provided any 
opinions regarding a link between treatment received and 
subsequent brain damage. 

In light of the negative medical nexus opinion, and the lack 
of medical evidence to the contrary, the Board finds that 
entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for the treatment received from May 4, 1996 to July 
11, 1996 has not been shown.  The Board has considered the 
numerous statements and contentions submitted by the veteran, 
his family, and representative.  These assertions, however, 
are not supported by the record.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


